Citation Nr: 0729570	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for lumbosacral strain with degenerative changes from August 
27, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1988 to February 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection and a 20 percent evaluation for lumbosacral strain 
with degenerative changes, effective August 27, 2001 (the 
date on which she successfully reopened her claim of 
entitlement to VA compensation for a low back disability).  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for her 
service-connected orthopedic disability for separate periods 
of time, from August 27, 2001, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and her 
representative if further action is required on her part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

In her substantive appeal, received in September 2004, the 
veteran requested an RO hearing before a traveling Veterans 
Law Judge from the Board.  She listed her address as a 
residence on [redacted] Street.  Thereafter, VA 
correspondence was sent to an address on [redacted] Road.  In 
VA medical records dated in September 2006, the veteran's 
address was listed as a Post Office Box.  Pursuant to her 
request, the RO scheduled her for the desired hearing and 
issued her notice of the hearing date in correspondence dated 
in February 2007, sent to the [redacted] Road address.  
Although she failed to appear for the scheduled hearing, the 
Board observes that the veteran had changed her mailing 
address several times during the course of this appeal, and 
it is evident from a review of her claims file that she was 
not provided with adequate notice of the date she was 
scheduled for her requested hearing.  Specifically, the 
February 2007 letter was sent to her old, obsolete mailing 
address and although the notice was not returned to the RO by 
the United States Postal Service (USPS) as undeliverable, 
subsequent correspondence sent to the same address has been 
returned to VA with notice that the USPS was unable to 
forward it to the veteran's current mailing address.  As 
there is no way to determine with certainty whether or not 
adequate notice of the hearing date was received by the 
veteran, the Board will remand this case so that she may be 
rescheduled for an RO hearing before a traveling Veterans Law 
Judge from the Board.  Notice of the hearing date should be 
sent to her current mailing address, presently identified as 
a Post Office Box.  This remand is to ensure that her 
appellate rights are preserved.  The RO is also respectfully 
instructed to enter the appellant's current mailing address 
into the VACOLS database.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO is to ascertain if the Post 
Office Box address given in the VA 
medical records is the veteran's correct 
address.  The RO is to consult with the 
veteran's service representative to see 
whether they have been provided with a 
more recent address.  Thereafter, and 
pursuant to the veteran's request, the 
RO should schedule her for a hearing 
before a traveling Veterans Law Judge.  
Notice of the scheduled hearing date 
should be sent to her current mailing 
address, which should be duly entered 
into the VACOLS database.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

